internal_revenue_service number release date index number ------------------------------------------------------------- ---------------- ----------------------------- ------------------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc fip branch plr-120340-08 date date legend issuer --------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- borrower state state sec_1 and landfill city a b c d date dear ---------------- ---------------------------------------------------- --------------------- ----------------------------------------------------------------- ----------------------------------------------- ------------------- ------- --- ------------- -- -------------------------- plr-120340-08 this letter is in response to your ruling_request concerning the treatment of the project as described below as a qualified_project under sec_54 of the internal_revenue_code the code facts and representations the issuer is a not-for-profit member-owned finance cooperative organization exempt from the payment of federal income taxes under sec_501 of the code the principal purpose of the issuer is to provide its members with a source of financing to supplement the loan programs offered by the rural utilities service of the united_states department of agriculture the issuer makes loans to its rural utility system members to enable them to acquire construct and operate electric generation distribution transmission and related facilities the issuer also provides its members with credit enhancements in the form of letters of credit and guarantees of debt obligations the issuer has a members which include consumer-owned electric cooperatives including generation and distribution systems telecommunication members service members and associates the borrower is a not-for-profit corporation organized as a cooperative electric company described in sec_501 of the code headquartered in state the borrower’s primary business is to deliver wholesale power to its b member_cooperatives located in state sec_1 and delivering power at retail borrower supplies power from generation capacity that it owns or pursuant to contracts with unrelated suppliers on date the internal_revenue_service made an allocation of the national clean renewable energy bond creb limitation in the amount of dollar_figurec under sec_54 of the code to the issuer for the project to be owned by the borrower the project consists of the addition of d engine-generator units to an existing facility producing electricity from gas derived from the biodegradation of municipal_solid_waste the project is to be owned and the existing generation facility is owned by the borrower the project will be operated by the owner of the landfill the project is to be located adjacent to the landfill a municipal_solid_waste depository in city in state no part of or interest in the landfill or the landfill_gas collection and supply system is owned or operated by the borrower but is independently owned and operated the owner of the landfill claimed tax_credits under sec_29 and sec_45k in the respective tax years prior to the year in which the project was placed_in_service the issuer plans to issue crebs a portion of the proceeds of which will be loaned to the borrower to reimburse the costs incurred in constructing the project the issuer requests a ruling that in determining whether the project constitutes a qualified_project under sec_54 of the code the reference in sec_54 to sec_45 is construed without taking into account the rules set forth in sec_45 plr-120340-08 law and analysis sec_54 provides that a taxpayer that holds a clean renewable energy bond creb on one or more credit allowance dates of the bond occurring during any taxable_year is allowed as a nonrefundable credit against federal_income_tax for the taxable_year an amount equal to the sum of the credits determined under sec_54 with respect to such dates sec_54 provides that a creb means any bond issued as part of an issue if among other requirements percent or more of the proceeds of the issue are to be used for capital expenditures incurred by qualified borrowers for one or more qualified projects sec_54 defines the term qualified_project as any qualified_facility as determined under sec_45 without regard to paragraph relating to indian_coal production facilities and to any placed_in_service_date owned by a qualified_borrower sec_45 provides that in the case of a facility producing electricity from gas derived from the biodegradation of municipal_solid_waste the term qualified_facility means any facility owned by the taxpayer which is originally placed_in_service after the date of the enactment of sec_45 and before date sec_54 provides that a qualified_borrower is a mutual or cooperative electric company described in sec_501 or sec_1381 or a governmental body section of the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 the act expanded the types of facilities that qualified for the tax_credit under sec_45 landfill_gas facilities were part of the list of added facilities section d of the act added sec_45 which coordinates sec_45 tax_credits with those under sec_29 subsequently renumbered as sec_45k by excluding from the term qualified_facility any facility the production from which is allowed as a credit under sec_29 for any current and past taxable_year sec_1301 of the energy tax incentives act of pub_l_no 119_stat_594 the act amended sec_45 of the code to include sec_45 section a of the act renumbered sec_29 as sec_45k of the code section of the act added sec_54 to the code sec_45 provides that in general the tem qualified_facility shall not include any facility which produces electricity from gas derived from the biodegradation of municipal_solid_waste if such biodegradation occurred in a facility within the meaning of sec_45k the production from which is allowed as a credit under sec_45k for the taxable_year or any prior taxable_year generally sec_45k provides a tax_credit for the production and sale of fuel from nonconventional sources including the sale of gas derived from biodegradation of municipal_solid_waste the issue presented here is whether sec_45 modifies the definition of a qualified_project for purposes of sec_54 as it relates to landfill_gas facilities described in sec_45 if sec_45 modifies the meaning of the term qualified_project under sec_54 then the project would not meet the definition of qualified_project plr-120340-08 because the landfill_gas used for the production of power at the project was derived from biodegradation of municipal_solid_waste from a facility the production from which was allowed as a credit under sec_45k for the reasons set forth below we think that congress intended that the limitation on landfill_gas facilities under sec_45 did not apply for purposes of the definition of qualified_project under sec_54 sec_54 defines the term qualified_project for purposes of sec_54 by specific reference to sec_45 a subsection of sec_45 instead of the entire sec_45 thus congress expressly limited the universe of rules defining the term qualified_project to those in sec_45 had congress intended to apply all the limitations of sec_45 it could have merely referenced sec_45 in addition sec_54 expressly specifies the extent of application of sec_45 for purposes of sec_54 by excising indian_coal production facilities and the placement in service date for purposes of the meaning of the term qualified_project under sec_54 if congress intended that sec_45 modify the meaning of the term qualified_project for purposes of sec_54 it could have made a similarly specific reference section d of the act imposed the restriction on the sec_45 credit for taxpayers who took credit under sec_45k formerly sec_29 by limiting the definition of the term qualified_facility under sec_45 to those facilities the production from which has not been claimed as a credit under sec_45k legislative_history to d states that no facility that previously claimed or currently claims credit under sec_29 redesignated as sec_45k of the code is a qualifying_facility for purposes of sec_45 thus limiting the scope of the limitation to sec_45 credit takers see h_r conf_rep emphasis added conclusion accordingly we conclude that in determining whether the project constitutes a qualified_project for purposes of sec_54 of the code the reference in sec_54 to sec_45 is construed without applying sec_45 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including for purposes of determining the credits under sec_45 or sec_45k of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-120340-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely timothy l jones senior counsel branch financial institutions products cc
